DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 7/28/2022.  In view of the applicant's amendments, the previously presented objections to the claims and specification have been withdrawn.  
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. 
The applicant’s arguments with respect to claims 1 and 11 are based on the new limitations which are addressed in the rejections below.
The applicant did not properly traverse the examiner’s Official Notice in that the applicant did not specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art, as required by MPEP 2144.03C.  Only a conclusory statement is provided by the applicant in this regard at the first full paragraph on page 15.  Accordingly, the current rejections are unchanged.  For future reference, however, the elementary mathematical regression techniques for which the examiner took official notice are set forth in the attached article “Simple Linear vs Polynomial Regression,” by Andrew Hershy at https://towardsdatascience.com/linear-vs-polynomial-regression-walk-through-83ca4f2363a3.  Although not relied on by the examiner, it should be noted that this limitation is also met by Wilson, as shown in Fig. 4 and discussed at para. 0029.
All arguments as to the remaining dependent claims rise or fall depending on the arguments as to claims 1 and 11.

Drawings
The drawings are objected to because the lines are not sufficiently dense and dark and are not uniformly thick and well-defined (Fig. 1).  Note: no replacement sheet was filed as suggested by the applicant in the Remarks.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Per the agreement in the interview on 6/16/2022, the applicant is required to change “and” to “or” in claims 4, 9, 14, and 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 10, 11, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US20150267525) [May], in view of Wilson et al. (US20170321545) [Wilson]
Claim 1  May discloses a method for performing automated geosteering [abstract], the method comprising: 
receiving, by a processing system 12 [para. 0012,0013], formation evaluation data from a bottom hole assembly (“BHA”) 10 disposed in a wellbore [Fig. 1; real time actual data is sent by the stratigraphic sensing system 16, the earth locator 18, and the imaging system 20; para. 0015-0018]; 
determining, by the processing system, position data of a formation 11e boundary from the formation evaluation data [data received from 16,18,20 is used by 12 to determine the BHA’s actual position with respect to the desired layer 11e, and also to determine if such actual position is acceptable in light of the pre-programmed modeled well path and earth model of the layer; para. 0013,0014,0020]; 
extrapolating, by the processing system, the position data to generate extrapolated position data of the formation boundary [since the purpose is to keep the bit/SSG in an appropriate position within layer 11e, the CPU 12 considers whether an unaltered drilling path will stay in such position as it moves forward, thereby necessarily extrapolating all formation data forward (i.e., “forward-looking” in para. 0006) in order to know if such layer 11e will be in position to receive the oncoming bit/SSG, and, in this regard, modifying the pre-programmed modeled well path and/or the pre-programmed earth model of layer 11e, either or both of such modifications being based on extrapolated actual real-time data as to bit/SSG position and layer 11e’s position; Fig. 2; para. 0023-0024,0022]; and 
adjusting a trajectory of the wellbore based at least in part on the extrapolated position data of the formation boundary [using the directional controller 22 of CPU 12; para. 0020; the new trajectory being chosen with respect to the undrilled correct path into the layer 11e and within layer 11e’s boundaries, after the CPU has extrapolated the real-time data forward to ensure that the layer 11e as originally anticipated or as now updated by the earth model].
May does not explicitly disclose determining, by the processing system, position data of a formation boundary from the formation evaluation data, by performing a multi-point inversion using the formation evaluation data.
Wilson discloses at least a method for modeling a geological formation includes receiving a set of measurements from an electromagnetic logging tool and representing at least one characteristic of the geological formation as at least one continuous spatial function, wherein at least one coefficient of the at least one continuous spatial function may be determined based, at least in part, on the set of measurements, wherein at least one characteristic of the geological formation may be determined based, at least in part, on the at least one continuous spatial function, the method further including steering a drilling assembly based, at least in part, on the determined characteristic of geological formation, wherein the at least one characteristic of the geological formation comprises at least one of distance to bed boundary, resistivity, horizontal resistivity, vertical resistivity, anisotropy ratio, permittivity, and chargeability, wherein the at least one continuous spatial function comprises at least one of a one-dimensional continuous spatial function and a two-dimensional continuous spatial function, wherein the at least one continuous spatial function comprises at least one of a spline, polynomial function, and power series, and wherein determining at least one coefficient of the at least one continuous spatial function based, at least in part, on the set of measurements comprises determining at least one coefficient of the at least one continuous spatial function based, at least in part, on an inversion of the set of measurements [at least Figs. 4,6; para. 0028,0029,0034,0044,0045; claim 7, claim 18; abstract], thus, Wilson discloses determining, by the processing system, position data of a formation boundary from the formation evaluation data by performing a multi-point inversion using the formation evaluation data.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May to have utilized multi-point inversion with regard to the analysis of May’s data, as disclosed by Wilson.   One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the advantages of the more accurate multi-point over single point inversion would be realized.
Claim 7  May, as modified with respect to claim 1, discloses that the formation evaluation data is generated at two or more positions in the wellbore [para. 0017].
Claim 8  May, as modified with respect to claim 1, discloses that adjusting the trajectory comprises adjusting a setpoint for a control process to steer the bottom hole assembly [i.e., the target/setpoint is updated, thus adjusted; para. 0023].
Claim 10  May, as modified with respect to claim 2, discloses that the extrapolated position data is determined based on measured depth [para. 0017].
Claim 11  As discussed with respect to claim 1, May discloses a system for performing automated geosteering of a wellbore [abstract], the system comprising: 
a bottom hole assembly 10 [para. 0012,0013] disposed in the wellbore; and 
a processing system 12 [para. 0012,0013] for executing computer readable instructions [para. 0012], the computer readable instructions controlling the processing system to perform operations comprising: 
receiving, by the processing system, formation evaluation data from the bottom hole assembly disposed in the wellbore [Fig. 1; real time actual data is sent by the stratigraphic sensing system 16, the earth locator 18, and the imaging system 20; para. 0015-0018]; 
determining, by the processing system, position data of a formation 11e boundary from the formation evaluation data [data received from 16,18,20 is used by 12 to determine the BHA’s actual position with respect to the desired layer 11e, and also to determine if such actual position is acceptable in light of the pre-programmed modeled well path and earth model of the layer; para. 0013,0014,0020]; 
extrapolating, by the processing system, the position data to generate extrapolated position data of the formation boundary [since the purpose is to keep the bit/SSG in an appropriate position within layer 11e, the CPU 12 considers whether an unaltered drilling path will stay in such position as it moves forward, thereby necessarily extrapolating all formation data forward (i.e., “forward-looking” in para. 0006) in order to know if such layer 11e will be in position to receive the oncoming bit/SSG, and, in this regard, modifying the pre-programmed modeled well path and/or the pre-programmed earth model of layer 11e, either or both of such modifications being based on extrapolated actual real-time data as to bit/SSG position and layer 11e’s position; Fig. 2; para. 0023-0024,0022]; and 
adjusting a trajectory of the wellbore based at least in part on the extrapolated position data of the formation boundary [using the directional controller 22 of CPU 12; para. 0020; the new trajectory being chosen with respect to the undrilled correct path into the layer 11e and within layer 11e’s boundaries, after the CPU has extrapolated the real-time data forward to ensure that the layer 11e as originally anticipated or as now updated by the earth model]. 
May does not explicitly disclose adjusting a trajectory of the wellbore based at least in part on the extrapolated position data of the formation boundary, a projected point ahead of the bottom hole assembly, and an intermediate point between a current location of the bottom hole assembly and the projected point.
Wilson discloses inversion techniques for using real-time information at drilled points 404 to generate “look ahead” functionality in which formation characteristics of interest ahead of the tool 408 are determined, with the multiple points determined from such looking ahead being used for steering assembly direction controls [Fig. 4; para. 0032-0034], such that a farthest point thus “seen” would be the projected point on the new trajectory, and all “seen” points prior to that point would be intermediate points.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May to have utilized inversion techniques, for using real-time information at drilled points to generate such “look ahead” functionality in which formation characteristics of interest ahead of the tool are determined, as disclosed by May, as an improvement and/or supplemental feature of the May system and methods.   One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the targeted steering of May would be improved or supplemented.
Claim 17  May, as modified with respect to claim 11, discloses that the formation evaluation data is generated at two or more positions in the wellbore [para. 0017].
Claim 18  May, as modified with respect to claim 11, discloses that adjusting the trajectory comprises adjusting a setpoint for a control process to steer the bottom hole assembly [i.e., the target/setpoint is updated, thus adjusted; para. 0023].
Claim 20  May, as modified with respect to claim 12, discloses that the extrapolated position data is determined based on measured depth [para. 0017].



Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over May, in view of Wilson, and further in view of Official Notice.
Claim 2  May, as modified with respect to claim 1, discloses that the earth model depicting the pre-drilling understanding of layer 11e can be modified and updated based on the received real-time formation evaluation data, such data indicating that the undrilled portion of layer 11e should change in such model [para. 0013,0022], such that, if the previous understanding of layer 11e was that it was essentially horizontal, then the updated earth model would be depicting layer 11e as angling or curving, upward or downward, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that, when changing the layer 11e model the extrapolated position data of the new layer 11e model is determined with a polynomial.  The examiner takes Official Notice that a polynomial equation can be generated using the least squares method and a data set, a linear equation can be generated using linear regression analysis and a data set, and a best fit analysis can be used to determine which of the equations most accurately depicts the resulting extrapolation of the curve or line.  
Since a polynomial equation can be generated using the least squares method and a data set, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May to use the least squares method and the real time formation evaluation data to generate a polynomial equation that would project beyond such data to depict the extrapolated layer 11e and its boundaries and to consider the results against a depiction generated by, e.g., a linear regression analysis.  If an ordinary best fit review of at least those two depictions favored the depiction based on the polynomial equation, then it would be chosen for the updated earth model of layer 11e.  One of ordinary skill in the art would reasonably have expected that this selection would have been within the skill of the art and would yield and achieve the predictable result that the updated earth model of layer 11e would most accurately represent the physical presence of layer 11e.
Claim 12  May, as modified with respect to claim 11, discloses that the earth model depicting the pre-drilling understanding of layer 11e can be modified and updated based on the received real-time formation evaluation data, such data indicating that the undrilled portion of layer 11e should change in such model [para. 0013,0022], such that, if the previous understanding of layer 11e was that it was essentially horizontal, then the updated earth model would be depicting layer 11e as angling or curving, upward or downward, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that, when changing the layer 11e model the extrapolated position data of the new layer 11e model is determined with a polynomial.  The examiner takes Official Notice that a polynomial equation can be generated using the least squares method and a data set, a linear equation can be generated using linear regression analysis and a data set, and a best fit analysis can be used to determine which of the equations most accurately depicts the resulting extrapolation of the curve or line.  
Since a polynomial equation can be generated using the least squares method and a data set, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May to use the least squares method and the real time formation evaluation data to generate a polynomial equation that would project beyond such data to depict the extrapolated layer 11e and its boundaries and to consider the results against a depiction generated by, e.g., a linear regression analysis.  If an ordinary best fit review of at least those two depictions favored the depiction based on the polynomial equation, then it would be chosen for the updated earth model of layer 11e.  One of ordinary skill in the art would reasonably have expected that this selection would have been within the skill of the art and would yield and achieve the predictable result that the updated earth model of layer 11e would most accurately represent the physical presence of layer 11e.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over May, in view of Tchakarov et al. (US10072590) [Tchakarov490].
Claim 3  May, as modified with respect to claim 1, discloses that real-time data as to both the physical and stratigraphic location of the BHA with respect to layer 11e [para. 0015-0017], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the position data of the formation boundary is determined at least partially based on “directional data,” as such.
For a boundary tracking control module 18, Tchakarov490 discloses detecting bed boundaries using directional instrumentation that measures, e.g., inclination angle, an azimuth of a portion of the BHA,  and the tool face angle of a direction in which the formation boundary is located [Figs. 1,4a,4b; abstract; col. 4, line 58 – col. 5, line 7, col. 15, line 56 – col. 16, line 6].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May such that the position data of the formation boundary is determined at least partially based on directional data, the directional data including an inclination of a portion of the bottom hole assembly, an azimuth of a portion of the bottom hole assembly, and a toolface angle of a direction in which the formation boundary is located, as part of the analysis of the layer 11e formation by the CPU 12 with respect to the position data of the layer 11e formation boundaries, as analogously disclosed by Tchakarov.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the understanding of the layer 11e formation would be increased through the use of such data.
Claim 4  May, as modified with respect to claim 1, discloses that the directional data is at least one of an inclination of a portion of the bottom hole assembly [as discussed at claim 3], an azimuth of a portion of the bottom hole assembly [as discussed at claim 3], and a toolface angle of a direction in which the formation boundary is located [as discussed at claim 3].
Claim 13  May, as modified with respect to claim 11, discloses that real-time data as to both the physical and stratigraphic location of the BHA with respect to layer 11e [para. 0015-0017], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the position data of the formation boundary is determined at least partially based on “directional data,” as such.
For a boundary tracking control module 18, Tchakarov490 discloses detecting bed boundaries using directional instrumentation that measures, e.g., inclination angle, an azimuth of a portion of the BHA,  and the tool face angle of a direction in which the formation boundary is located [Figs. 1,4a,4b; abstract; col. 4, line 58 – col. 5, line 7, col. 15, line 56 – col. 16, line 6]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May such that the position data of the formation boundary is determined at least partially based on directional data, the directional data including an inclination of a portion of the bottom hole assembly, an azimuth of a portion of the bottom hole assembly, and a toolface angle of a direction in which the formation boundary is located, as part of the analysis of the layer 11e formation by the CPU 12 with respect to the position data of the layer 11e formation boundaries, as analogously disclosed by Tchakarov.  One of ordinary skill in the art would reasonably have expected that this utilization would have been within the skill of the art and would yield and achieve the predictable result that the understanding of the layer 11e formation would be increased through the use of such data.
Claim 14  May, as modified with respect to claim 11, discloses that the directional data is at least one of an inclination of a portion of the bottom hole assembly [as discussed at claim 13], an azimuth of a portion of the bottom hole assembly, or[as discussed at claim 13].

Claims 5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over May, in view of Tchakarov et al. (US20120046868) [Tchakarov868].
Claim 5  May, as modified with respect to claim 1, discloses the purpose of drilling within the formation layer 11e [abstract; para. 0012], and further discloses receiving and analyzing real-time data as to the BHA physical and stratigraphic location with respect to the formation layer 11e [para. 0015-0017], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the trajectory is adjusted at least partially based on a predefined threshold of a distance between the adjusted trajectory and the formation boundary.
Tchakarov868 discloses a geosteering algorithm 270 based on various formation properties and a desired placement distance and/or direction between a borehole and an identified boundary [Fig. 5; para. 0027,0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May such that the trajectory is adjusted at least partially based on a predefined threshold of a distance between the adjusted trajectory and the formation boundary, as disclosed by Tchakarov868.  One of ordinary skill in the art would reasonably have expected that this basis for trajectory adjustment would have been within the skill of the art and would yield and achieve the predictable result that a minimum distance would be maintained between the BHA and a boundary of formation layer 11e.
Claim 9  May, as modified with respect to claim 1, discloses that the position data is a true vertical depth of the formation boundary [para. 0011,0017], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the position data is also a distance from the formation boundary to the bottom hole assembly.
Tchakarov868 discloses a geosteering algorithm 270 based on various formation properties and a distance between a borehole and an identified boundary [Fig. 5; para. 0027,0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May such that the position data is also a distance from the formation boundary to the bottom hole assembly, as disclosed by Tchakarov868.  One of ordinary skill in the art would reasonably have expected that this determination of position data would have been within the skill of the art and would yield and achieve the predictable result that an appropriate understanding of further movement of the BHA would be enhanced by knowing the initial position of the BHA with respect to the formation boundaries of the extrapolated updated earth model for formation layer 11e.
Claim 15  May, as modified with respect to claim 11, discloses the purpose of drilling within the formation layer 11e [abstract; para. 0012], and further discloses receiving and analyzing real-time data as to the BHA physical and stratigraphic location with respect to the formation layer 11e [para. 0015-0017], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the trajectory is adjusted at least partially based on a predefined threshold of a distance between the adjusted trajectory and the formation boundary.
Tchakarov868 discloses a geosteering algorithm 270 based on various formation properties and a desired placement distance and/or direction between a borehole and an identified boundary [Fig. 5; para. 0027].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May such that the trajectory is adjusted at least partially based on a predefined threshold of a distance between the adjusted trajectory and the formation boundary, as disclosed by Tchakarov868.  One of ordinary skill in the art would reasonably have expected that this basis for trajectory adjustment would have been within the skill of the art and would yield and achieve the predictable result that a minimum distance would be maintained between the BHA and a boundary of formation layer 11e.
Claim 19  May, as modified with respect to claim 11, discloses that the position data is a true vertical depth of the formation boundary [para. 0011,0017], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the position data is a distance from the formation boundary to the bottom hole assembly.
Tchakarov868 discloses a geosteering algorithm 270 based on various formation properties and a distance between a borehole and an identified boundary [Fig. 5; para. 0027,0029].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May such that the position data is also a distance from the formation boundary to the bottom hole assembly, as disclosed by Tchakarov868.  One of ordinary skill in the art would reasonably have expected that this determination of position data would have been within the skill of the art and would yield and achieve the predictable result that an appropriate understanding of further movement of the BHA would be enhanced by knowing the initial position of the BHA with respect to the formation boundaries of the extrapolated updated earth model for formation layer 11e.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over May, in view of Sugiura et al. (US20190265381) [Sugiura].
Claim 6  May, as modified with respect to claim 1, discloses using the processing system 22 to determine the position data of the formation boundary from the formation evaluation data, and otherwise discloses all the limitations of this claim, but does not explicitly disclose filtering, by the processing system, the formation evaluation data to generate filtered formation evaluation data.
Sugiura discloses filtering data from accelerometer and magnetometer sets used for making downhole navigational (surveying) measurements and azimuthal measurements used to determine at least borehole inclination and azimuth, gravity toolface, and magnetic toolface in connection with geosteering [abstract; para. 0039].
 It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May for filtering, by the processing system, the formation evaluation data to generate filtered formation evaluation data, as disclosed by Sugiura.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that more reliable data would available for analysis.
Claim 16  May, as modified with respect to claim 11, discloses using the processing system 22 to determine the position data of the formation boundary from the formation evaluation data, and otherwise discloses all the limitations of this claim, but does not explicitly disclose filtering, by the processing system, the formation evaluation data to generate filtered formation evaluation data.
Sugiura discloses filtering data from accelerometer and magnetometer sets used for making downhole navigational (surveying) measurements and azimuthal measurements used to determine at least borehole inclination and azimuth, gravity toolface, and magnetic toolface in connection with geosteering [abstract; para. 0039].
 It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of May for filtering, by the processing system, the formation evaluation data to generate filtered formation evaluation data, as disclosed by Sugiura.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that more reliable data would available for analysis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wilson et al. (US20170096887) discloses an earth model including real-time data used to generate a non-linear future drilling path and an updated non-linear formation trajectory [Figs. 2-4] and further discloses multi-point inversion of sets of data [para. 0104,0107,0111].  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676